FOR IMMEDIATE RELEASE Phone: 609-561-9000 Investor Relations Contact: Stephen Clark x4260 Media Contact: Joanne Brigandi x4240 February 26, 2009 SJI Reports Robust 2008 Results Achieves Record Earnings on both a GAAP and Economic Earnings Basis Folsom, NJ – South Jersey Industries (NYSE: SJI) today announced income from continuing operations for the full year 2008 of $77.2 million, or $2.59 per share, compared with income from continuing operations of $62.7 million, or $2.12 per share for 2007. SJI’s Economic Earnings from continuing operations for the full year 2008 increased 9% to $67.9 million, or $2.27 per share, compared with $61.8 million, or $2.09 per share, for 2007. “The strength of SJI’s 2008 performance, particularly in this challenging economic environment, is a testament to the solid foundation upon which our company is built,” said SJI Chairman and CEO Edward J. Graham. “Our utility, South Jersey Gas, consistently provides safe, reliable service to our customers. Our non-utility businesses deliver innovative solutions that leverage our expertise in energy management. This combination positions us well to capitalize on our strong prospects in 2009 and beyond, particularly as it relates to the New Jersey Energy Master Plan and the recently announced energy initiatives at the Federal level,” continued Graham. The non-GAAP measure, Economic Earnings, adjusts income from continuing operations by eliminating all unrealized gains and losses on both commodity derivative transactions and the ineffective portion of interest rate derivative transactions, and adjusts for realized gains and losses attributed to hedges on inventory transactions. (Please refer to the Explanation and Reconciliation of Non-GAAP Financial Measures at the end of this release.) Highlights: Ø Economic Earnings increased by $6.1 million for the full year. Ø Raised our annualized dividend by $0.11 to $1.19 per share, an increase of over 10%. Ø Combined with dividends paid in 2008, shareholders received a total return on investment of almost 14%. Ø Investors realized an 18% annualized total return for the 5-year period ended December 31, 2008. Ø Maintained a strong balance sheet: equity-to-capitalization rate was 47.4% at December 31, 2008, and averaged 51.3% for the full year. Ø Entered an agreement for the development of our interest in the Marcellus Shale. Ø SJG’s senior secured rating upgraded with a positive outlook by Moody’s Investor Services in February 2009. Ø 2009 opportunities include SJG regulatory filings and significant hedged income opportunities at our Asset Management and Marketing business. -MORE- SJI Add 1 Non-Utility Posts Strong Results: Non-utility operations reported income from continuing operations on a GAAP basis of $37.8 million in 2008 compared with $24.6 million of income from continuing operations in 2007. On an Economic Earnings basis, non-utility income from continuing operations for the year was $28.5 million, compared with $23.7 million earned in 2007. The increase in Economic Earnings was due primarily to strong performance at our asset management and marketing, on-site energy production, and appliance service businesses. GAAP results reflect the impact of net unrealized gains from mark-to-market accounting for derivative transactions at our asset management and marketing, and on-site energy production businesses.
